In a comm nobis proceeding, defendant appeals from an order of the County Court, Suffolk County, entered September 14, 1964, which affirmed his sentence, and which denied without a hearing his application to *971direct that he be credited with 117 days previously served by him, against the sentence of one year imposed upon him for the crime of petit larceny under a judgment of said court entered March 6, 1964 upon his plea of guilty, convicting him of petit larceny and unlawful entry. Defendant contends that the sentence to a term of one year on the petit larceny count and the sentence to a term of “ time already served ” [117 days] on the unlawful entry count are concurrent and not consecutive. Appeal dismissed as moot. It appears that the defendant has served the full term of his sentence and that he has been released from imprisonment. Beldoek, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.